Citation Nr: 1727516	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  17-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  In June 2017, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew on the record his appeal of the issue of entitlement to specially adapted housing.

2.  The Veteran's service-connected lung disability is not due to a severe burn injury, including as an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to specially adapted housing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. § 3.809a (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during his June 2017 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to specially adapted housing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board has no jurisdiction to review it, and it is dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an August 2016 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records and identified private treatment records have been obtained.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

III.  Special Home Adaptation Grant

Under 38 U.S.C. § 2101(b), VA shall assist any disabled veteran who meets certain requirements in acquiring such adaptations to such veteran's residence as are determined by VA to be reasonably necessary because of such disability, or in acquiring a residence already adapted with special features determined by VA to be reasonably necessary for the veteran because of such disability.  In order to obtain this benefit, for any Veteran not disabled by blindness in both eyes or loss of use of both hands, the Veteran must have a "permanent and total disability that is due to a severe burn injury (as so determined)."  See 38 U.S.C.A. §  2101(b)(2). 

Pursuant to the implanting VA regulation, 38 C.F.R. § 3.809a, such certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features under 38 U.S.C. 2101(b) may be issued to a veteran who has such a service-connected disability that VA has rated as permanently and totally disabling and: Is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; Is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or Is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

VA Adjudication Manual, M21-1MR, Part IX, Subpart i, Chapter 3, Section 1.c., provides the following guidance for special home adaption eligibility:  Qualification for special home adaptation based on a respiratory disorder requires more than a showing of permanent and total disability from a respiratory diagnosis such as pulmonary fibrosis, asthma or chronic obstructive pulmonary disease (COPD).  The diagnosis must have resulted from an inhalational injury caused by breathing steam or toxic fumes, gases and mists present in a fire environment (including, but not limited to, acrolein, chlorine, phosgene, and nitrogen dioxide).  

In this case, as reflected in his June 2017 testimony before the Board, the Veteran asserts that, due to his service-connected lung disease, pursuant to instructions from his doctor, he had to remove the carpet from his house and put new tile in.  He and his representative asserted that his service in a boiler room involved asbestos exposure that caused his current lung disease.  The Veteran also testified that he was exposed to fires in service as part of this duty.  

The record reflects that, since the Veteran filed his July 2016 claim for a special home adaptation grant, he has been service-connected for asthma and restrictive lung disease related to asbestos, rated 60 percent; effective April 11, 2017, he has been rated 100 percent for asthma and restricted lung disease with sleep apnea, related to asbestos.  The Veteran has had a total disability rating for individual unemployability due to service-connected disabilities since March 27, 2009, for his chronic and permanent service-connected lung disease.

In support of his claim, the Veteran submitted an August 2016 "Letter of Medical Necessity for Environmental Control Measures" from his private physician, Dr. K.R.  The letter states that the Veteran has documented allergies to dust mites, and that the standard of care includes avoidance measures inclusive of, but not limited to, the following: encasements for pillows and mattress; removal of wall-to-wall carpeting; installing wood or tile flooring; and central air conditioning.

By history, in January 2001, the Veteran filed a claim for service connection for restrictive lung disease, asserting that such disease was the result of in-service asbestos exposure as a boiler tender where he was exposed to asbestos used as insulation.  In a December 2005 rating decision, the Veteran was awarded service connection for restrictive lung disease secondary to asbestos exposure based on a July 27, 2005, mandate of the United States Court of Appeals for Veterans Claims (Court).  Such mandate was pursuant to a November 2005 Joint Motion to Terminate the Appeal filed by the Veteran, through his then-attorney, and the Secretary of VA, which stipulated, in relevant part, that VA "agrees to grant service connection for restrictive lung disease claimed as due to asbestos exposure during active duty."

Since that time, the Veteran's treating physicians have diagnosed lung diseases and consistently described such diseases as the result of asbestos exposure.  As recently as March and June 2017, Dr. K.R. submitted letters on behalf of the Veteran noting treatment for allergic diathesis, severe restrictive lung disease with lung scarring and lung fibrosis, asthma, and asbestosis.  Dr. K.R. noted that such lung disease was due to asbestos exposure, and that such "asbestos exposure is due to serving in the Navy, in the ship's boiler rooms."  

In this case, a special home adaptation grant must be denied.

While the Veteran has a permanently and totally disabling lung disability, such disability has been shown to be due to asbestos exposure, and not due to "a severe burn injury"/"an inhalation injury" under 38 U.S.C. §  2101(b)(2) and 38 C.F.R. § 3.809a.  The guidelines in the VA Adjudication Manual requiring a diagnosed lung disease respiratory diagnosis such as pulmonary fibrosis or asthma to have been the result of inhalational injury caused by breathing steam or toxic fumes, gases and mists present in a fire environment in order to qualify for a special home adaptation grant are consistent with the requirement under 38 U.S.C. § 2101(b)(2) that such disability be "due to a severe burn injury."  While exposed to in-service asbestos fibers through inhalation that resulted in his current lung disease, the Veteran's lung disease has never been shown to be from inhalational injury caused by breathing steam or toxic fumes, gases or mists present in a fire environment such as the chemicals acrolein, chlorine, phosgene, and nitrogen dioxide, or anything else that could be considered severe burn injury.

The Board acknowledges the Veteran's representative's June 2017 statement noting that the Veteran's service connection for asthma and restrictive lung disease with sleep apnea was granted due to the his service working in a boiler room.  The representative further asserted that "[o]perating a boiler room exposed this veteran to repetitive fires upon lighting the boiler"; that "[t]he asbestos portion is in conjunction to the fires because boiler rooms in the 1950s were fire retardant with asbestos"; and that "[t]he veteran is also connected with physical burns which further substantiate the inhalation of lung scarring fire particles." 

However, while the representative asserted that the Veteran was exposed to repetitive fires with lighting the boiler, the evidence nonetheless does not reflect inhalation injury from breathing steam or toxic fumes, gases or mists present in a fire environment, or other severe burn injury through inhalation.  Again, as discussed above, an abundance of evidence over many years reflects that the Veteran's current service-connected lung disease is the result of asbestos exposure including his own numerous assertions, numerous notations in the medical record including statements from his private physician, and the stipulations of the November 2005 Joint Motion.  See Carter v. Shinseki, 26 Vet App. 534, 541, 542 (2014).  

Also, while the Veteran's in-service asbestos exposure may have been "because boiler rooms in the 1950s were fire retardant with asbestos," the Veteran's lung disease was nonetheless not the result of exposure, inhalation, or burn from any fire or burning itself.  Moreover, while the Veteran is service-connected for burn residuals of the left hand, such burns do not "substantiate the inhalation of lung scarring fire particles"; as reflected in a December 1965 VA examination, the Veteran's left hand burns were the result of scalding from a steam press.

Therefore, the preponderance of the evidence is against a finding that the Veteran's permanent and total service-connected lung disability is due to a severe burn injury, including as an inhalation injury, as contemplated under 38 U.S.C.A. §  2101(b)(2) and 38 C.F.R. § 3.809a.  Accordingly, a special home adaptation grant must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The issue of entitlement to specially adapted housing is dismissed.

A special home adaptation grant must be denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


